Citation Nr: 0903310	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
weather injury involving the right hand.  

2.  Entitlement to service connection for residuals of a cold 
weather injury involving the left hand. 

3.  Entitlement to service connection for residuals of a cold 
weather injury involving the right foot. 

4.  Entitlement to service connection for residuals of a cold 
weather injury involving the left foot.

5.  Entitlement to service connection for a burst left 
eardrum, manifested as scarring of the left tympanic 
membrane, to include as due to a cold weather injury.

6.  Entitlement to service connection for right total knee 
replacement to include as due to a cold weather injury.  

7.  Entitlement to service connection for left total hip 
replacement to include as due to a cold weather injury.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Muskogee, Oklahoma, (hereinafter RO).  


FINDINGS OF FACT

1.  There is no competent evidence demonstrating that the 
veteran has a disability involving the right hand, left hand, 
right foot, or left foot, or a right total knee or left total 
hip replacement as a result of service, to include exposure 
to the cold therein. 

2.  There is evidence of scarring of the left tympanic 
membrane and duty during service that could result in 
acoustic trauma.  


CONCLUSIONS OF LAW

1.  Right hand, left hand, right foot, and left foot 
disabilities and a right total knee and left total hip 
replacement were not incurred in or aggravated by service; 
arthritis of the right knee or left hip may be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

2.  Resolving all reasonable doubt in the veteran's favor, 
scarring of the left tympanic membrane was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
April 2006, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Unfortunately, efforts to obtain the veteran's service 
treatment and personnel records have been unsuccessful, and 
the veteran was notified of this fact in September 2006 after 
a Formal Finding on the Unavailability of Service Medical 
Records was completed by the RO in August 2006.  When a 
veteran's service records are unavailable, VA's duty to 
assist, and duties to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule, are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's 
analysis of the veteran's claims has been undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, this duty increases the Board's obligation to 
evaluate and discuss all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

VA has obtained VA and private treatment records and secured 
the transcript from an April 2007 hearing wherein the veteran 
submitted testimony in connection with his claims.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA 
examinations are not warranted with respect to the conditions 
for which service connection will be denied in this decision 
because, as discussed below, there is no evidence meeting the 
low threshold that the evidence "indicates" that there 
"may" be a nexus between current disabilities or symptoms 
associated with these conditions and the veteran's service, 
such as medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With the above criteria in mind, the relevant facts will be 
summarized.  The veteran, to include in sworn testimony to a 
hearing officer in April 2007, has asserted that the 
conditions for which service connection are claimed are the 
result of exposure to the cold during his service in Korea.  
He also contended that he sustained a burst left ear drum 
after firing a bazooka during a training exercise.  The 
veteran's DD Form 214 reflects that he served on "foreign 
and/or sea service," and the veteran has submitted 
photographs which he asserts demonstrates his service in 
Korea.  There is nothing contained in the DD Form 214, such 
as an award or decoration, indicating that the veteran 
actually served in Korea, but the veteran will be given the 
benefit of a reasonable doubt in this regard due to the fact 
that his service personnel records are unavailable.  See 
Milostan, supra.  

A May 2006 examination, after noting the veteran's reported 
history of sustaining a bursted ear drum during service as 
set forth above, described scarring of the left tympanic 
membrane.  Hearing loss and tinnitus were also demonstrated, 
and the examiner found that these conditions were the result 
of exposure to acoustic trauma in the military.  The 
veteran's DD Form 214 does reflect that the veteran served as 
a light weapons infantryman, and the September 2006 rating 
decision granted service connection for bilateral hearing 
loss and tinnitus.  Given the contentions of the veteran, 
which are consistent with the nature of service as an 
infantryman, the Board finds there to be a reasonable doubt 
as to whether his scarring of the left tympanic membrane is 
the result of in-service acoustic trauma.  This reasonable 
doubt will be resolved in the veteran's favor, and service 
connection for scarring of the left tympanic membrane will be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

With respect to other issues for which service connection is 
claimed, the post-service evidence that has been obtained 
includes reports from a total right knee replacement in 
November 1996 with a diagnosis of osteoarthritis and reports 
from a total left hip replacement January 1997 that also 
reflect a diagnosis of osteoarthritis.  A November 2001 VA x-
ray revealed possible early rheumatoid arthritis of the right 
hand, and VA outpatient treatment records dated in 2005 
reflect complaints of right foot numbness and left leg pain.  
None of these reports, nor does any other evidence of record, 
contain any competent medical opinions or evidence linking a 
current right hand, left hand, right foot, or left foot 
disability, or the right total knee or left total hip 
replacement, to service, to include cold exposure therein. 

As for the veteran's assertions that exposure to the cold 
during service resulted in hand and foot disabilities, and 
the right knee and left hip replacement, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, the claims for 
service connection for right hand, left hand, right foot, and 
left foot disabilities, and a total right knee and left hip 
replacement, must be denied.  Hickson, supra.

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for right hand, left hand, right foot, 
and left foot disabilities, and a total right knee and left 
hip replacement, the doctrine is not for application.  
Gilbert, supra.  


ORDER

Entitlement to service connection for residuals of a cold 
weather injury involving the right hand is denied. 

Entitlement to service connection for residuals of a cold 
weather injury involving the left hand is denied. 

Entitlement to service connection for residuals of a cold 
weather injury involving the right foot is denied. 

Entitlement to service connection for residuals of a cold 
weather injury involving the left foot is denied. 

Entitlement to service connection for scarring of the left 
tympanic membrane is granted.  

Entitlement to service connection for right total knee 
replacement to include as a due to a cold weather injury is 
denied.  

Entitlement to service connection for left total hip 
replacement to include as due to a cold weather injury is 
denied.   



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


